Citation Nr: 1709889	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-46 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to any back or neck disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to any back or neck disability.

5.  Entitlement to service connection for a right ankle disability, to include as secondary to any back or neck disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1982 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in August 2014 and March 2016.


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's back disability is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's neck disability is related to active duty service.

3.  The probative, competent evidence is against a finding that the Veteran's right hip disability is related to active duty service or to another service-connected disability.

4.  The probative, competent evidence is against a finding that the Veteran's right knee disability is related to active duty service or to another service-connected disability.

5.  The probative, competent evidence is against a finding that the Veteran's right ankle disability is related to active duty service or to another service-connected disability.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

5.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in July 2008, June 2009, and October 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  VA attempted to retrieve records from a civil law suit pertaining to the Veteran's car accident in service, and attempted to obtain prison records from USP Lewisburg, FCI Butner Federal Prison, and USP Terre Haute.  The civil lawsuit and prison records were unavailable and the Veteran was notified of this by letter in April 2016 and June 2016 and by phone in June 2016.  The Veteran acknowledged this and wished to proceed with the appeal without those records according to a June 2016 report of contact.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, updated VA medical opinions were obtained.  As noted, the Board attempted to retrieve records from a civil law suit and from the Veteran's incarceration, but was unsuccessful; the Veteran was so notified.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back and neck disability

The Veteran essentially contends that he developed a neck and back disability after a car accident during his active service, resulting in his current back and neck disabilities.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with mild degenerative disc disease of the cervical and lumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these disabilities are related to service.

Service treatment records show that the Veteran complained of back pain in August 1983, and that he asserted having recurrent back pain in his Report of Medical History a few months prior to separation from service.  He did not have a separation examination, but one of his last physical examinations from four months prior to discharge was normal and showed no musculoskeletal abnormalities.  Nonetheless, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran had in service-events for neck and back pain for service connection purposes.  

The first treatment for back and neck pain following service was in 2007 when the Veteran reported having back pain since the mid-1990's.  The Veteran told a VA examiner in August 2008 that he was pain free from 1987 to 1997 when he began having neck pain and back pain again.  Although the Veteran later aggressively denied having a pain-free period from 1987 to 1997, his first treatment records submitted from 2007 show no evidence of pain symptoms or treatment during that time, or any allegations of pain between 1987 and 1997.  Of note, the treatment notes submitted in 2008 detailed treatment for various conditions beginning 2005, but there was no evidence of any complaints of back or neck pain until 2007.  The Veteran has asserted that he could not afford treatment and that he self-medicated during this time, but the Board notes that the record is silent for any mention of back or neck pain between 1987 and 1997.  

As there is no competent evidence of a back or neck disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

In August 2008 the Veteran first underwent VA examination in connection with his claims.  At the time the Veteran reported having constant lumbar back pain and neck pain with weakness and stiffness.  As noted, the Veteran reported that he was involved in a car accident in 1987 but then was pain free until 1997 when he began having back and trapezius pain again.  He asserted that he had pain flare-ups daily that lasted two hours and occurred after work; he indicated that these flare-ups were precipitated by standing up out of a chair and by lifting over 25 pounds.  The Veteran reported that he used a back brace several times per week and that he could walk up to two blocks.  At the time the Veteran reported that he had been working as a concrete finisher for the past 17 years and that he was working up to 11 hours daily for five and a half days per week; he indicated that the younger men allowed him to perform less physically demanding activities.  

On physical examination the Veteran had normal posture and gait, and his spinal alignment was normal.  He had a full range of forward flexion in the lumbar spine with pain, and a reduced range of motion on extension and bilateral bending; his range of motion was the same after repetition.  His cervical spine range of motion was painful but normal with a slight decrease in bilateral bending.  The VA examiner indicated that the Veteran was affected by pain rather than fatigue or weakness on repetition.  He had spinal tenderness but his muscle strength and mass were normal.  The Veteran had spinal x-rays that showed degenerative changes in the lumbar spine and cervical spine spondylosis and scoliosis.  

The VA examiner opined that the Veteran's mild lumbar and cervical disc disease were not caused by or the result of his injury that he incurred on active duty and that they were caused by his current profession as a concrete finisher.  In making this determination the VA examiner noted that the Veteran had been pain free from 1987 until 1997 and that there was no evidence of any neck or back problems until 2007; the VA examiner also referenced the Veteran's work as a concrete finisher since separation from service as an alternative cause.  

In December 2014 the Veteran's file was reviewed in connection with his claims pursuant to the Board's August 2014 remand directives.  The VA examiner reviewed the Veteran's service treatment notes and post-service treatment, and noted the Veteran's contentions that he did not have a pain-free period and that his work as a concrete finisher was not labor intensive or back breaking.  The VA examiner referenced a spinal MRI from December 2008 that showed no disc bulges or herniation in the spine.  The VA examiner cited two treatment notes from August 1983 and June 1985 where the Veteran complained of neck and shoulder pain as well as back pain.  He was given medication for his symptoms.  The VA examiner differentiated between the Veteran's treatment during service, noting that the treatment was for muscle spasms rather than for a skeletal problem.  The VA examiner also detailed the Veteran's work history that included positions as a mason and concrete finisher, both of which included heavy lifting, bending, carrying, and pulling; the Veteran had indicated that this work was not "back breaking" but his May 2008 statement indicated that he had to constantly bend, lift, and push a bull float (a tool for concrete finishing).  The VA examiner acknowledged that the Veteran denied having no symptoms for 10 years between 1987 and 1997, but found that the prior statement from 2008 indicating no treatment during that time was more probative.  The VA examiner noted that the Veteran's current back problem was osteoarthritis which was unrelated to muscle spasms in service.  His osteoarthritis was manifested by spondylosis and facet arthritis, which were painful with movement and did not require heavy lifting to be symptomatic.  The VA examiner concluded that it was not at least as likely as not that the Veteran's current back condition was a result or otherwise related to any condition that he incurred or experienced while on active military service.  In making this determination the VA examiner cited that the Veteran had not sought treatment during service for trauma involving the neck, shoulder, or back, and indicated that osteoarthritis was a disease of aging and use, and was hastened or worsened by rigorous use of the back (similar to the Veteran's work history).  Moreover, the VA examiner found that the pain symptoms of the current disabilities were different from those in service. 

Although the Veteran sought treatment for back and neck pain during service, the VA examiner differentiated the pain symptoms between those for muscle pain in service and for the skeletal pain he now has.  Despite the Veteran's assertions to the contrary, there appears to be a gap in treatment between 1987 and 1997 where he did not complain of having pain symptoms.  The Veteran asserted that he self-medicated for his symptoms during that time, but there is no evidence to document that.  Moreover, the Board finds that the statement made in 2008 suggesting a pain free period for purposes of treatment to be more credible than his statements made during the appeal period for purposes of gaining entitlement to disability benefits.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

While the Veteran believes that his current neck and back disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of degenerative disc disease of the cervical and lumbar spine are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his back and neck disabilities not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back and neck disabilities is not competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


Right ankle, right knee, and right hip disabilities

A. Secondary Service Connection

Preliminarily, the Board will address the Veteran's claims for secondary service connection.  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In this case, the Veteran had contended that his right ankle, right hip, and right knee disabilities all stem from his back disability; he asserted that his back disability altered his gait and caused the disabilities of the right leg.  The Board notes the Veteran has no service-connected disabilities, and this decision does not grant service connection for his back and neck disabilities.  Thus, there is no service-connected disability to form the basis for secondary service connection claims.  Accordingly, service connection for the right ankle, right hip, and right knee are not warranted on a secondary basis.  The Board will next discuss the Veteran's claims in the context of direct service connection.  

B. Direct Service Connection

The Veteran essentially contends that he developed his right ankle, right knee, and right hip disabilities as a result of his back pain, but the Board will also consider whether they are related to active duty service.  

As it pertains to a current disability, there is no evidence of a right ankle or right hip disability.  The Veteran has not sought treatment for either of these disabilities, and there is no evidence of any complaints of pain symptoms other than to suggest that these disabilities cause an altered gait as a result of back pain.  As discussed below, even if the Board were to find current disabilities for the right ankle and right hip service connection still would not be warranted.  The Veteran has been diagnosed with degenerative joint disease of the right knee and therefore has a current right knee disability for service connection purposes.

As it pertains to an in-service event or injury, the treatment notes are silent for any symptoms of or treatment for a right hip or right ankle disability.  The Veteran has not alleged that he injured these in service nor does the record show any complaints of pain that would lead to those disabilities in service.  The Veteran's last physical examination in service shows no evidence of right hip or right ankle disabilities, and these were likewise not recorded in his report of medical history completed several months prior to separation.  Therefore, the Board has not found an in-service event for the right hip and right ankle.  For these reasons entitlement to service connection for a right hip disability and right ankle disability must be denied and the analysis pertaining to these disabilities will conclude here.

As it pertains to an in-service event or injury for the Veteran's right knee, a February 1985 service treatment record reflects that the Veteran reported right knee pain for two weeks.  It was noted that there was minor swelling and direct trauma to the anterior tibial tubercle.  He was assessed with a tibial contusion.  Nonetheless, the Veteran's April 1989 report of medical history reflects that he denied lameness, bone, joint, or other deformity, or a trick or locked knee.  His report of medical examination reflects normal lower extremities. 

The first evidence of treatment for the right knee after service was in the 2000's, many years after separation.  A May 2009 VA radiology report reflected that the radiologist could not exclude right knee internal derangement.  An April 2010 VA radiology report reflected spurring and joint space narrowing of the medial compartment, and suprapatellar joint effusion. 

A July 2010 VA history and physical note reflected that the Veteran had a chief complaint of right knee pain.  He reported that he had knee pain, it occasional felt hot to the touch, and it felt as though it wanted to "give out".  It was noted that the knee disability had been present for approximately one to two years and its onset was insidious.  He was diagnosed with a normal right knee except for mild quadriceps tendon ossification. 

A November 2011 VA examination report reflected that the Veteran worked post service as a journeyman concrete mason, where he was on his knees constantly, albeit with knee pads.  The report reflected that the Veteran used a solid knee brace with stabilizing bars laterally on occasion when the knee hurt a great deal.  It was noted this knee pain began two years earlier.  It was further noted that the Veteran stated that his knee disability is secondary to a back disability, and that he did not have a disability in service.

In a statement dated in March 2012, the Veteran stated that his right knee would bother him in service when having to run two miles or do physical training.  The Board finds that statements as to chronic pain in service are less than credible given the record as a whole, to include the service treatment records, the Veteran's lack of reported complaints on separation, the Veteran's failure to remember any injury in service, and the Veteran's 2010 and 2011 statements regarding the onset of pain in approximately 2009, many years after separation. 

A March 2012 VA examination report reflected that the Veteran stated that his back injury caused his right knee disability.  The VA examiner opined that the Veteran's right knee disability was not caused by trauma to the anterior tibial term which he sustained in service in 1985.  In making this opinion, the examiner stated that a one-time injury does not cause a constant knee joint injury, and he noted that the Veteran did not complain of knee pain after his brief episode in 1985, and that there was no evidence of any knee disability at separation from service.  The examiner also noted the Veteran's similar bilateral conditions and opined that his knee disability was not due to the incident in service.  

Although the Veteran has a knee disability and he had an episode of knee pain in service, there is no competent evidence that the Veteran had a nexus between active duty service and the current disability.  The Board notes that there was a gap in treatment from separation from service until 2009, and that the Veteran did not definitively report having symptoms earlier than that time.  He even denied having any knee injuries in service when asked in 2011.  The Board affords great weight to the opinions of the VA examiners because they are based on a physical examination of the Veteran along with a review of the claims file.  

While the Veteran believes that he has right hip, right knee, and right ankle disabilities that are related to service or to a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of a right hip, right knee, and right ankle disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right hip, right knee, and right ankle is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the Veteran's own opinion regarding the etiology of his current right ankle, right knee, and right hip disability is not competent medical evidence.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and entitlement to service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right ankle disability, to include as secondary to any back or neck disability is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


